Citation Nr: 1129587	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought.

In March 2008, the veteran offered testimony before the undersigned at a Videoconference Hearing at the Hartford, Connecticut, RO.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  Neither an adjustment disorder nor depression is shown to have been present in-service, and neither disorder was manifested until many years after the appellant's separation from active duty.

2.  Resolving reasonable doubt in the Veteran's favor an anxiety disorder not otherwise specified with PTSD features is related to service.

3.  PTSD based on a verified in-service stressor is not shown, and is not shown to be related to a fear of hostile military or terrorist activity.


CONCLUSIONS OF LAW

1.  An anxiety disorder not otherwise specified with PTSD features was incurred inservice.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  No other psychiatric disorder, to include PTSD, was incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated May 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
This matter was most recently before the Board in September 2008, when the case was remanded.  The purpose of this remand was to obtain any outstanding treatment records and to make additional attempts to verify the Veteran's claimed stressors.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case was issued in September 2010, which continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As to entitlement to service connection for PTSD, governing criteria specifically require (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 
 
(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
 
75 Fed. Reg. 39843 (2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).
 
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Although he has not specifically raised a claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, the Board will consider this possible additional entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection for PTSD encompasses a claim for service connection for a psychiatric disability no matter how it is diagnosed).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis

The Veteran's service treatment records are silent as to any complaints of or treatment for any psychiatric disorder.  The Veteran's DD 214 does not reflect that his receipt of a combat action ribbon or any other badge or decoration indicative of combat service.  

The Veteran claims that he has PTSD secondary to a number of in-service stressors.  He asserts that during his service he was on duty in Saigon cleaning helicopters that would come back from patrols.  He explained during his March 2008 hearing that his duty was to clean up blood and spent ammunition from the helicopters.  He asserted that there always were bullet holes in the helicopters.  Transcript, p. 3.  The Veteran also noted that he was lost with a friend the first night he was in Saigon without weapons and was found by an Army jeep.  He explained that he always had the fear of the unknown.  Id.  

The Veteran explained that at his second duty station in An Thoi he witnessed casualties of war and pulling dead bodies from water.  Id.  He explained that swift boats came to him for repair and that sometimes he went upriver which he described as difficult because he knew that ships had been hit there.  Id. at 4.  He explained that some of his friends did not return upon return in the swift boats.  Id.  The Veteran further explained that in An Thoi there was an attempted prison break and that the Viet Cong assisted.  Finally, he testified that he was exposed to small arms fire, rockets and mortars.  Id.  

The claims file includes numerous statements from the Veteran's friends and family which describe that they had observed his irritability, inability to handle stress, problems with relationships, and impatience.  

In a June 2006 statement in support of his claim, the Veteran noted that he witnessed members of the Viet Cong trying to break out of prison and an incident in which helicopters flew over his head.  

In October 2006, the Veteran submitted stressor statements in which he described holding the litter for wounded men, seeing boats return without everyone they left with, getting lost in Saigon, being dispatched to repair equipment which had been under fire and being fearful that he would also be hit.  The Veteran additionally described seeing a dead body which had been in the water for at least a week.

The Veteran was afforded a VA PTSD examination in November 2006.  During his examination, the Veteran explained that during his service it was his unit's job to repair swift boats and other boats on the base or in the field.  The Veteran stated that he felt that he was "always in fear of the unknown."  The Veteran stated that he was never fired upon while in Vietnam, and that he was not involved in explicit combat activities though he was in a combat zone and in danger during his tour.

Following a mental status examination the examiner noted that the appellant presented with few symptoms indicative of PTSD.  He stated that, as the Veteran reported no avoidance or arousal symptoms of PTSD and few other psychological issues, the Veteran did not meet the criteria for PTSD.  A diagnosis of adjustment disorder was provided.  

A February 2007 Vet Center treatment note reported that the Veteran endorsed all aspects of PTSD.  A VA medical center mental health consultation note dated in March 2007 noted that the Veteran presented with an interest in the treating psychologist's opinion regarding PTSD.  The treating psychologist determined that while the Veteran demonstrated some signs of PTSD, he did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) criteria for PTSD.  Rather, diagnoses of adjustment disorder with mixed anxiety and depressed mood, and a generalized anxiety disorder were rendered.

A July 2007 VA medical center treatment note reported diagnoses of depression and anxiety.  

The claims file contains an assessment from the Norwich Vet Center dated in August 2010.  In the assessment PTSD symptoms to include sleep disturbances, exaggerated startle response, intrusive thoughts and memories, irritability, hypervigilance, isolation, avoidance, preoccupation with Vietnam experience and a sense of a foreshortened future were reported.  A diagnosis of PTSD was provided.  The assessment was signed by the Vet Center's team leader, clinical coordinator, the Veteran's clinical psychologist and readjustment therapist.  

In July 2010, the Appeals Management Center issued a memorandum regarding the Veteran's claimed stressors.  The memorandum noted that in order to verify the Veteran's stressors a request was submitted to the Joint Service Records Research Center (JSRRC).  It was noted that in June 2010 JSRRC responded that they reviewed the 1968 command history submitted by the USS TUTUILA and that the ship was anchored in Vung Tau as a repair facility units engaged in patrolling the coasts and rivers in the Mekong Delta area during the period between January 1 and April 9, 1968.  It was noted that the ship was anchored in An Thoi as a support facility for Coastal Division and other allied units between April 12 and September 27, 1968.  It was also noted that the history did not document a Saigon air force base incident, and deck logs did not document grenades in water.  The Appeals Management Center determined that the stressful incidents as reported by the Veteran had not been verified.  

The claims file includes an August 2010 letter in support of the Veteran's claim from the Veteran's employer, D.D. who reported that she had supervised the Veteran for three and a half years and that she had observed his problems with escalating anger, suspicion and contempt for authority.  She also described the Veteran's inability to relax, noting that if there was a sudden loud sound, the appellant would leap up and be on guard in response.  

The Veteran was examined by a VA examiner in August 2010.  The examiner noted that at the time of this examination, the Veteran stated that he was involved in direct combat.  The Veteran described traumatic incidents of removing dead people from water, removing men that were shot and cleaning out helicopters that came back with blood and spent rounds.  The examiner noted the July 2010 memorandum of a lack of verified stressors.  

The examiner noted the recent revisions of 38 C.F.R. § 3.304(f)(3) in assessing PTSD and concluded that the Veteran experienced events that were outside the range of usual human experience and that would be markedly distressing to almost anyone.  The examiner noted that the Veteran put himself in situations where he had constant reminders of Vietnam experiences.  

Notably, the examiner found that the Veteran did not endorse any avoidance symptoms other than to say that he avoided Asians as they aroused recollections outside of trauma however he had good relationships with Asians at work.  The examiner noted that the Veteran had persistent symptoms of increased arousal, irritability, outbursts of anger and an exaggerated startle response but that these symptoms were not consistent with symptoms of PTSD.  The examiner stated that, taken together, the Veteran's reported symptoms along with the data presented by the Veteran's record and the observations made during the interview were consistent with a DSM-IV diagnostic formulation of anxiety disorder not otherwise specified with PTSD features.  The examiner stated that it was at least as likely as not that part of the Veteran's anxiety disorder not otherwise specified with PTSD features was related to his service in Vietnam.

For service connection to be established there must be evidence of an in-service incurrence of the disorder, a present disorder and a link between the two.  In this case, the Veteran has been diagnosed with adjustment disorder, depression and anxiety.  The competent evidence preponderates against finding that either an adjustment disorder or depression is related to his active duty service.  The service treatment records are wholly silent for any psychiatric complaints, symptoms or findings.  Further, the competent evidence does not demonstrate a nexus between these disorders and the Veteran's service.  In fact, there is no evidence whatsoever that these disorders are related to service and the evidence fails to demonstrate continuous symptoms of depression since service.  Accordingly, service connection for adjustment disorder and depression must be denied.

With respect to the possibility that service connection is warranted for anxiety it must again be noted that the service treatment records are wholly silent for any psychiatric complaints, symptoms or findings.  Nevertheless, after examining the appellant and reviewing the claims file, the August 2010 VA examiner found that it was at least as likely as not that an anxiety disorder not otherwise specified with PTSD features was, in part, related to the appellant's service in Vietnam.  The Board need not determine what percentage of this disorder is related to the appellant's Vietnam service, and what percentage is not since that question pertains to what rating is to be assigned.  The question what rating is warranted is not before the Board.  Based on the August 2010 examination, however, the Board can determine that entitlement to service connection for anxiety disorder not otherwise specified with PTSD features is in order.

Regarding the claim of entitlement to service connection for posttraumatic stress disorder, for the reasons discussed below, the Board finds that entitlement to service connection is not warranted.   

In a combat environment a stressor may be presumed when it is consistent with such combat.  The Board further notes that, according to the newly amended regulation in 38 C.F.R. § 3.304(f)(3), adequate evidence of a stressor may be shown without confirmation of that stressor where the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Id.  
 
In this case, participation in combat is not shown by the Veteran's service treatment or personnel records, thus his claimed stressor may not be presumed due to combat.  

As combat is not shown, in order to establish entitlement to service connection for PTSD, the evidence must either demonstrate a verified in-service stressor or that the Veteran's asserted stressors are related to a fear of hostile activity in accordance with the newly amended 38 C.F.R. § 3.304.  Regrettably, the Board finds that neither is demonstrated by the evidence.

As noted in the July 2010 Appeals Management Center memorandum, no claimed stressor has been verified.  Accordingly, in order to establish entitlement to service connection there must be adequate evidence of a stressor which is related to the Veteran's fear of hostile military or terrorist activity and which is confirmed by a VA psychiatrist or psychologist as adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3),

Here, the Veteran's claims file contains opinions from a VA medical center psychologist, and the November 2006 and August 2010 VA examiners who stated that the Veteran does not in fact meet the DSM IV criteria for PTSD.  The August 2010 VA examiner specifically considered the new amendments to 38 C.F.R. § 3.304(f)(3) when forming his opinion.

The claims file also contains the appellant's statements, and the October and August 2010 opinions of the Vet Center's team leader, clinical coordinator, the Veteran's clinical psychologist and readjustment therapist which state that the claimant meets the criteria for PTSD.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board favors the negative nexus opinions of the VA examiners over those of the Vet Center's staff.

The Board finds the VA examiner's opinions more probative than those of the Vet Center in part because they are based on a noted review of the entirety of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); but see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In this case, a review of the claims file is especially important as the Veteran's credibility is damaged by the inconsistency of his statements.

Regarding the Veteran's credibility, it is noted that, despite requests by the RO and the Board, he is unable to provide specific dates or names regarding his claimed stressors.  Further, the Veteran's assertions have been inconsistent.  The Veteran in his November 2006 VA examination stated that he was never exposed to combat, yet  he stated in his March 2008 hearing that he was exposed to small arms fire, rockets and mortars.  Moreover, he claimed that he was exposed to combat during his August 2010 VA examination.  Where a stressor may be confirmed by the Veteran's assertions alone, as here, the credibility of the claimant is of the utmost importance.  Here, the Veteran's inconsistencies render his statements regarding in-service stressors not credible.  

Importantly, the PTSD diagnoses of the Vet Center are based largely in part on the assertions of the Veteran.  Where a medical opinion is based upon factual statements of questionable credibility, the probative weight of such a medical opinion is diminished.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  Thus, as the Vet Center's opinions are found to be based upon questionable assertions, and VA examiners were able to make their determinations based upon the totality of the record, the negative findings of the VA examiners outweigh those of the Vet Center.

Thus, entitlement to service connection for posttraumatic stress disorder is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an anxiety disorder not otherwise specified with PTSD features is granted.  

Entitlement to service connection for any other acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


